FILED
                                                                  Aug 18 2020, 2:03 pm

                                                                          CLERK
                                                                      Indiana Supreme Court
                                                                         Court of Appeals
                                                                           and Tax Court


                          IN THE

   Indiana Supreme Court
             Supreme Court Case No. 19S-CR-340

                     Jordan B. Wadle,
                      Appellant (Defendant),

                               –v–

                     State of Indiana,
                       Appellee (Plaintiff).


      Argued: September 5, 2019 | Decided: August 18, 2020

             Appeal from the Fayette Superior Court,
                      No. 21D01-1511-F3-912
            The Honorable J. Steven Cox, Special Judge

    On Petition to Transfer from the Indiana Court of Appeals,
                        No. 18A-CR-1465



                     Opinion by Justice Goff
Chief Justice Rush and Justices David, Massa, and Slaughter concur.
Goff, Justice.

   Historically, the prohibition against double jeopardy applied as a
procedural bar to a subsequent prosecution for the same offense, whether
after acquittal or conviction. Over time, the protection evolved beyond the
procedural context to embody a substantive bar to multiple convictions or
punishments for the same offense in a single trial. Today, courts often
treat these two strands of double jeopardy alike, applying the same
analysis regardless of context. The historical record reveals our own
vacillation on the issue.1 But just over two decades ago, this Court, in
Richardson v. State, resolved any lingering doubt by treating both strands
with equal reverence under the Indiana Constitution.

   In settling this issue, the Richardson Court adopted a comprehensive
analytical framework—consisting of a “statutory elements” test and an
“actual evidence” test—for deciding all substantive double-jeopardy
claims under article 1, section 14. Subsequent application of these tests,
however, proved largely untenable, ultimately forcing the Court to retreat
from its all-inclusive analytical framework. What we’re left with today is a
patchwork of conflicting precedent and inconsistent standards, ultimately
depriving the Indiana bench and bar of proper guidance in this area of the
law.

   To be sure, we commend our predecessors on the Richardson Court for
their exhaustive survey, insightful analyses, and critical commentaries on
the nuances of double-jeopardy law in Indiana (and beyond). At its very
core, Richardson is a true work of legal scholarship. But when our case law
evolves in unexpected and contradictory ways, we would be remiss in
preserving the status quo.




1Compare Thompson v. State, 259 Ind. 587, 591–92, 290 N.E.2d 724, 726 (1972) (“Since Appellant
has been subjected to only one judicial proceeding for the offenses charged, his claim of
double jeopardy is inappropriate.”), with Elmore v. State, 269 Ind. 532, 534, 382 N.E.2d 893, 894
(1978) (concluding that “a defendant may not be reprosecuted in a second trial for the same
offense nor may he be twice sentenced for the same offense in a single proceeding”).



Indiana Supreme Court | Case No. 19S-CR-340 | August 18, 2020                         Page 2 of 37
   To that end, we expressly overrule the Richardson constitutional tests in
resolving claims of substantive double jeopardy. Going forward, and with
a focus on statutory interpretation, we adopt an analytical framework that
applies the statutory rules of double jeopardy. See infra Section I.B.3. This
framework, which applies when a defendant’s single act or transaction
implicates multiple criminal statutes (rather than a single statute), consists
of a two-part inquiry: First, a court must determine, under our included-
offense statutes, whether one charged offense encompasses another
charged offense. Second, a court must look at the underlying facts—as
alleged in the information and as adduced at trial—to determine whether
the charged offenses are the “same.” If the facts show two separate and
distinct crimes, there’s no violation of substantive double jeopardy, even if
one offense is, by definition, “included” in the other. But if the facts show
only a single continuous crime, and one statutory offense is included in
the other, then the presumption is that the legislation intends for
alternative (rather than cumulative) sanctions. The State can rebut this
presumption only by showing that the statute—either in express terms or
by unmistakable implication—clearly permits multiple punishment.

   The defendant here stands convicted of several offenses for leaving the
scene of an accident after twice striking and seriously injuring his victim
while driving drunk. Because we interpret the statutory offenses charged
as alternative sanctions, we hold that the defendant’s multiple convictions
violate the statutory rules of substantive double jeopardy. Accordingly,
we affirm in part, reverse in part, and remand with instructions for the
trial court to vacate all but one of his convictions: Level 3 felony leaving
the scene of an accident. And because this conviction alone justifies the
penalty imposed, we further instruct the trial court to leave in place his
sixteen-year sentence with two years suspended to probation.


Facts and Procedural History
  Jordan Wadle went out drinking with some friends one night at a local
bar in Connersville, Indiana. At some point that evening, Wadle
apparently made unsolicited sexual advances toward a woman. The
woman’s husband and his brother, Charles Woodward, later confronted


Indiana Supreme Court | Case No. 19S-CR-340 | August 18, 2020       Page 3 of 37
Wadle over the incident in the parking lot. Although physically
unprovoked by his interrogators, Wadle went on the offensive, punching
and kicking Woodward. Wadle then returned to his car, suggesting an
end to the fracas. But as Woodward retreated, Wadle’s car struck him
from behind. Hell-bent on causing further injury, Wadle struck
Woodward a second time, pinning him under a guardrail adjacent to the
bar. Wadle then sped away, leaving his broken victim behind. Police
caught up with the suspected malefactor about an hour later just outside
of town. Testing later revealed Wadle had a blood-alcohol level nearly
twice the legal limit. Woodward ultimately survived the attack but spent
nearly sixty days in the intensive care unit, having underwent surgery for
a fractured skull and multiple broken ribs.

   The State charged Wadle with multiple offenses:

   Count I            Level-3 felony aggravated battery;

   Count II           Leaving the scene of an accident, elevated from a Class
                      B misdemeanor to a Level 3 felony for his offense of OWI
                      causing serious bodily injury (OWI-SBI);

   Count III          OWI-SBI, elevated from a Level 6 to a Level 5 felony due
                      to a previous OWI conviction;

   Count IV           OWI endangering a person, elevated from a Class A
                      misdemeanor to a Level 6 felony due to a previous OWI
                      conviction; and

   Count V            OWI with a blood-alcohol concentration of 0.08 or more,
                      elevated from a Class C misdemeanor to a Level 6 felony
                      due to a previous OWI conviction.

See I.C. § 35-42-2-1.5 (aggravated battery) (2014 Repl.); I.C. § 9-26-1-1.1(a),
(b) (Supp. 2015) (leaving the scene); I.C. § 9-30-5-4(a) (OWI-SBI); I.C. § 9-
30-5-2(a), (b) (2010 Repl.) (OWI endangering another); I.C. § 9-30-5-1(a)
(OWI with an blood-alcohol concentration of at least 0.08); I.C. § 9-30-5-
3(a) (Supp. 2015) (elevating the OWI misdemeanor offenses to Level 6
felonies based on a previous OWI conviction).



Indiana Supreme Court | Case No. 19S-CR-340 | August 18, 2020         Page 4 of 37
    The jury acquitted Wadle of Count I but found him guilty of the
remaining charges. The trial court entered judgment of conviction and
sentenced Wadle to an aggregate term of sixteen years executed with two
years suspended to probation.2

   In a unanimous opinion, our Court of Appeals affirmed in part and
reversed in part, holding that, under the Richardson “actual evidence” test,
Wadle’s convictions under Counts II and III violated the Indiana Double
Jeopardy Clause. Wadle v. State, 120 N.E.3d 253, 256–58 (Ind. Ct. App.
2019) (citing Richardson v. State, 717 N.E.2d 32 (Ind. 1999)). The panel
recognized several cases in conflict with its holding. Id. at 258 n.4. But,
while seeking clarification from this Court, the panel declined to address
this tension in constitutional precedent on grounds that Wadle’s
convictions also violated the common-law rules against double jeopardy.
Id. Under these rules, the panel held, the same harm caused by Wadle
(striking Woodward with his car while driving drunk) impermissibly
supported both the elevation of his conviction under Count II and his
conviction under Count III. Id. at 259. The panel applied the same
reasoning to Wadle’s two other OWI convictions, both based on the same
act of drunk driving. Id. To remedy these violations, the panel remanded
with instructions for the trial court to vacate Wadle’s convictions under
Counts III, IV, and V while leaving in place his conviction and sentence
under Count II. Id. at 261–62.

   The State petitioned for transfer, which we granted, vacating the Court
of Appeals decision. See Ind. Appellate Rule 58(A).




2 While the court’s sentencing order indicates no specific term for each offense, the abstract of
judgment identifies the term for each count to be served concurrently with two years
suspended to probation.



Indiana Supreme Court | Case No. 19S-CR-340 | August 18, 2020                         Page 5 of 37
Standard of Review
  This case presents several questions of law, both statutory and
constitutional, which we review de novo. A.M. v. State, 134 N.E.3d 361,
364 (Ind. 2019).


Discussion and Decision
   Wadle argues that the jury used the evidence supporting the elevation
of his leaving-the-scene offense to also prove the elements of his OWI-SBI
offense, a violation of the Indiana Double Jeopardy Clause under the
Richardson “actual evidence” test. The State counters that Wadle’s
convictions simply reflect punishment for two separate and sequential
harms: OWI-SBI followed by leaving the scene of an accident. Urging
deference to “the express directive of the legislature,” the State contends
that Wadle’s convictions must stand because they represent “two
independent criminally culpable decisions,” resulting in two different
crimes. Pet. to Trans. at 8, 11; Reply in Support of Trans. at 4.

   The dispute here forces us to confront long-standing tensions in our
double-jeopardy jurisprudence, an area of the law plagued by multiple
contextual applications, competing policy concerns, and shifting doctrinal
formulations. These variables, a perennial source of confusion for the
bench and bar, set the stage for our analysis in Part I of this opinion. We
follow this discussion with a summary of Richardson and an in-depth
survey of its progeny, ultimately leading to our departure from that
precedent. See infra Section I.A.2. We then reassess the protective scope of
our Double Jeopardy Clause, concluding that it operates only as a
procedural bar to successive prosecutions for the same offense. See infra
Section I.B.1. From there, and after clarifying the basic statutory and
common-law protections against multiple punishments in a single trial,
we proceed to articulate an analytical framework in which to resolve
claims of substantive double jeopardy under Indiana law. See infra
Sections I.B.2–3. We conclude Part I by discussing other constitutional
protections on which defendants may rely to supplement these claims—
protections, we believe, better suited to address the perpetual question of


Indiana Supreme Court | Case No. 19S-CR-340 | August 18, 2020       Page 6 of 37
whether a defendant’s actions warrant multiple punishments in a single
trial. See infra Section I.B.4. Finally, we apply our analytical framework to
Wadle in Part II of our opinion, resolving this case on the merits.


I. Conflicting precedent under our Double Jeopardy
   Clause calls for a reassessment of its protections.
   The Indiana Double Jeopardy Clause, as with its federal counterpart,
stands as a bedrock principle of our fundamental law. And yet, despite its
façade of simplicity, few other constitutional guarantees present questions
as vexing as those found in the ancient maxim that “[n]o person shall be
put in jeopardy twice for the same offense.” As a shield against the
excesses of government prosecution, the basic premise of the Clause is
clear enough. But the scope of its protection, and the circumstances in
which it applies, engenders little consensus—and even significant
confusion—among courts and commentators. Perhaps the most divisive—
and confounding—question posed by this constitutional guarantee centers
on the meaning of a single phrase: “same offense.”


   A. How do we define “same offense”?
   The protective scope of the Double Jeopardy Clause turns on the
meaning of “same offense,” a “phrase deceptively simple in appearance
but virtually kaleidoscopic in application.” Whalen v. United States, 445
U.S. 684, 700 (1980) (Rehnquist, J., dissenting). Indeed, “there has been,
and remains, widespread confusion in the decisional law and in the
commentary as to what constitutes the ‘same offense,’ and under what
circumstances the protection against double jeopardy may be invoked.”
Richardson, 717 N.E.2d at 60 (Boehm, J., concurring).

   Historically, the prohibition against double jeopardy—rooted in the
English common law pleas of autrefois acquit (former acquittal) and
autrefois convict (former conviction)—applied as a procedural bar to
successive prosecutions for the same offense. Note, Twice in Jeopardy, 75
Yale L.J. 262, 262, 265–66 nn. 1, 11–12 (1965). Because early American
penal codes defined only a handful of criminal offenses, a person seldom


Indiana Supreme Court | Case No. 19S-CR-340 | August 18, 2020        Page 7 of 37
committed more than one violation in the same act or transaction. Strict
rules of pleading and procedure likewise prevented multiple convictions
in a single trial. See Abraham S. Goldstein, The State and the Accused:
Balance of Advantage in Criminal Procedure, 69 Yale L.J. 1149, 1173–75 (1960)
(summarizing common-law rules). By the mid-nineteenth century,
however, this paradigm had shifted, the consequence of an expanding
body of statutory law defining new—and often overlapping—criminal
offenses.3 Relaxed rules of pleading and procedure opened the door to
further change, allowing prosecutors to join multiple related charges
against a defendant—and even fragment those charges—for a single
criminal act. While minimizing the likelihood of unwarranted acquittal,
these multi-count indictments “greatly enhance[d] the potential penalty
for any given criminal transaction.”4 Note, Double Jeopardy and the Multiple-
Count Indictment, 57 Yale L.J. 132, 133 (1947).

    To protect the interests of the accused, then, the prohibition against
double jeopardy evolved beyond the procedural context to embody a
substantive bar to multiple convictions or punishments for the “same
offense” in a single trial.5 Jay A. Sigler, A History of Double Jeopardy, 7 Am.
J. Legal Hist. 283, 289 (1963). While the issues raised by these two strands
of double jeopardy vary, the “crucial inquiry” remains constant: whether
one charged offense is the “same” as another charged offense to trigger
the constitutional protection. Elmore v. State, 269 Ind. 532, 534, 382 N.E.2d
3The Indiana Revised Code of 1852 identified 120 crimes, more than double the number of
offenses defined at the time of statehood in 1816. David J. Bodenhamer, Criminal Punishment
in Antebellum Indiana: The Limits of Reform, 82 Ind. Mag. Hist. 358, 372 (1986). Felonies alone
rose from twenty in 1824 to forty-three in 1852. Id. at 372 n.62.
4 Legislative initiatives to codify and recodify the criminal code have attempted to mitigate
this problem in recent decades, albeit with limited success. See Note, Res Judicata and Double
Jeopardy in Indiana Criminal Procedure, 33 Ind. L.J. 409, 428 (1958) (proposing codification as
one potential way to “reduce the number of overlapping” offenses that apply to the “same
activity” or “fact situation”); I.C. Ann. § 35-41-4-3 cmt. at 368 (West 1978) (noting the limited
effect of such efforts).
5We use “conviction” and “punishment” interchangeably. Both terms implicate disabilities
beyond just excessive sentences (including collateral consequences or increased vulnerability
to habitual-offender status).



Indiana Supreme Court | Case No. 19S-CR-340 | August 18, 2020                          Page 8 of 37
893, 895 (1978). The methods or standards on which courts have relied to
resolve this question warrant a closer look for the proper context to our
decision.


       1. The meaning of “same offense” depends on the
          analytical framework applied.
  In resolving claims of double jeopardy, courts have generally relied on
one of two tests: (1) the “statutory elements” (or “required evidence”) test
and (2) the “actual evidence” test.6 See Richardson, 717 N.E.2d at 42. The
“statutory elements” test, as the name suggests, applies a comparative
analysis of the statutory elements to determine whether two or more
offenses are the “same.” Id. at 42 n.21. This test is the standard currently
used by the federal judiciary. As articulated by the United States Supreme
Court, “where the same act or transaction” violates two distinct statutes,
the question is whether each statute “requires proof of a fact which the
other does not.” Blockburger v. United States, 284 U.S. 299, 304 (1932)
(emphasis added). If the answer to this question is “yes,” the two offenses
are different; otherwise, the two offenses are the same. Id.

   The “actual evidence” test, on the other hand, looks to whether two or
more offenses are the same based on the evidence actually presented at
trial, rather than engaging in a strict comparative analysis of the statutory
elements.7 Richardson, 717 N.E.2d at 42 n.23. This test, in other words, calls
for an analysis of the evidence as applied to, rather than as required by,




6Courts and commentators often group these two tests under the nominal umbrella of a
“same evidence” test. See Richardson, 717 N.E.2d at 42 & nn. 21, 23. Separate from this
analytical framework is the “same transaction” test, which focuses on the defendant’s alleged
conduct or behavior to determine whether a prior conviction or acquittal bars a second
prosecution. See id. at 41–42. For an historical overview of other “same offense” tests applied
by Indiana courts, see generally Note, Res Judicata and Double Jeopardy in Indiana Criminal
Procedure, 33 Ind. L.J. 409 (1958).
7A variation of the “actual evidence” test is the “alleged evidence” test, which finds two or
more offenses the same “if there is sufficient similarity between the allegations of the two
indictments.” See Richardson, 717 N.E.2d at 42 & n.22 (citation omitted).



Indiana Supreme Court | Case No. 19S-CR-340 | August 18, 2020                        Page 9 of 37
each element of the statutory offense.8 Whereas the “statutory elements”
test takes a more deferential approach to the legislative definition of an
offense, the “actual evidence” test looks beyond the elements of a crime to
determine whether two offenses are the “same.”

   Beyond these judicially-created tests, many states have enacted
legislation prohibiting the conviction of a defendant—whether in a single
trial or in successive proceedings—for both an offense and a “lesser
included” offense. Jay A. Sigler, Double Jeopardy: The Development of a Legal
and Social Policy 109 (1969). Indiana is no exception. See I.C. § 35-38-1-6
(2019) (single trial); I.C. § 35-41-4-3 (subsequent prosecution). This
statutory bar rests on the longstanding common-law recognition that a
“lesser included” offense is the “same” as its greater (encompassing)
offense. See, e.g., Kokenes v. State, 213 Ind. 476, 479, 13 N.E.2d 524, 525–26
(1938) (“A prosecution for any part of a single crime, bars any further
prosecution based upon the whole or a part of the same crime.”); Wininger
v. State, 13 Ind. 540, 541 (1859) (relying on the same rule). See also 1 Joel
Prentiss Bishop, Commentaries on the Criminal Law § 682, at 705 (2d ed.,
1858) (illustrating this principle with concentric circles). Depending on the
scope of protection, these statutes may expand or restrict the meaning of
“same offense” in relation to the judicial tests described above. See
generally Christen R. Blair, Constitutional Limitations on the Lesser Included
Offense Doctrine, 21 Am. Crim. L. Rev. 445, 455–62 (1984).




8For example, unlike the crime of burglary, the offense of attempted armed robbery does not
require evidence of breaking and entering. Compare I.C. § 35-43-2-1 (2019) (burglary), with I.C.
§ 35-42-5-1 (robbery) and I.C. § 35-41-5-1 (attempt). Because the offenses aren’t the “same”
under the “statutory elements” test, there’s no double-jeopardy violation. But when the
analysis centers on the evidence as applied, that evidence, under the “actual evidence” test,
may prove otherwise distinct elements under the respective statutory offenses. In Lee v. State,
for example, the defendant argued that evidence of him barging into the victim’s house could
have satisfied both (1) the breaking-and-entering element of burglary and (2) the substantial-
step element required for attempted armed robbery. This Court ultimately rejected that
argument, citing evidence presented to the jury “beyond Lee’s barging through the front
door.” 892 N.E.2d 1231, 1236 (Ind. 2008). But the case illustrates the possibility of finding
double jeopardy based on the actual evidence used to convict, rather than relying solely on
the evidence required by each element of the offense.



Indiana Supreme Court | Case No. 19S-CR-340 | August 18, 2020                      Page 10 of 37
      2. The “same offense” test in Richardson v. State created
         more confusion than clarity.
   In Richardson v. State, this Court adopted analytical variations of both
the “statutory elements” test and the “actual evidence” test. 717 N.E.2d at
49. As formulated by a majority of the Court, “two or more offenses are
the ‘same offense’ in violation” of the Indiana Double Jeopardy Clause “if,
with respect to either [1] the statutory elements of the challenged crimes
or [2] the actual evidence used to convict, the essential elements of one
challenged offense also establish the essential elements of another
challenged offense.”9 Id. The “statutory elements” test generally tracks the
federal Blockburger analysis. Id. at 50 n.41. The “actual evidence” test, on
the other hand, examines whether—based on the charging information,
jury instructions, and arguments of counsel at trial—there’s a “reasonable
possibility” that the jury used the same evidence to support two or more
convictions. Id. at 53; Garrett v. State, 992 N.E.2d 710, 720 (Ind. 2013).

   By articulating these tests, the Court in Richardson set out to create a
“single comprehensive rule” for resolving all substantive double-jeopardy
claims under the Indiana Constitution. Spivey v. State, 761 N.E.2d 831, 832
(Ind. 2002). But despite this lofty goal, subsequent application of the rule
quickly proved untenable, ultimately forcing the Court to retreat from its
all-inclusive analytical framework.

   To begin with, the adoption of two tests, rather than one, did little to
reconcile decades of conflicting precedent. See Richardson, 717 N.E.2d at 49
(drawing upon several early Indiana cases, none of which “presented a
comprehensive analysis, a generally articulated test, or a standard of
review for double jeopardy claims”). This generated more confusion than




9 In a separate concurring opinion, Justice Sullivan agreed with the majority’s formulation of
the actual-evidence test but found it unnecessary to extend that formulation beyond several
categories of cases in which “this Court has been unwilling to impose multiple punishments
upon a defendant who commits two crimes at the very same time against the same victim.”
717 N.E.2d at 55 (Sullivan, J., concurring). Justice Boehm, with whom Justice Selby concurred,
likewise agreed with the Court’s formulation of the actual-evidence test but rejected that test
as grounded in constitutional doctrine. Id. at 57 (Boehm, J., concurring).



Indiana Supreme Court | Case No. 19S-CR-340 | August 18, 2020                      Page 11 of 37
clarity, causing some courts to conflate the separate tests. In Berg v. State,
for example, the Court of Appeals concluded that the actual-evidence test
could not be met when one offense “required” certain evidence that “the
other offense did not.” 45 N.E.3d 506, 510 (Ind. Ct. App. 2015) (emphasis
added). See also McElroy v. State, 864 N.E.2d 392, 397 (Ind. Ct. App. 2007)
(concluding that, under “either the statutory elements test or the actual
evidence test,” each charged offense “requires” proof of facts not required
by the other).

  Although likely devised for analytical flexibility in resolving complex
double-jeopardy claims, the Richardson either/or approach has also led to
inconsistent results, as courts selectively apply one test over another. For
example, less than four months after Richardson, the Court of Appeals
considered the actual-evidence test’s application to Indiana’s Racketeer
Influenced and Corrupt Organizations (RICO) Act. See Chavez v. State, 722
N.E.2d 885, 893 (Ind. Ct. App. 2000). The RICO Act prohibits a person
from committing a “corrupt business influence” through “a pattern of
racketeering activity.” I.C. § 35-45-6-2(2). This “pattern of racketeering
activity” refers to the commission of (or conspiracy to commit) at least two
predicate offenses (among an enumerated list of forty) within five years of
each other. I.C. § 35-45-6-1(d), (e). In Chavez, the defendant argued that his
convictions for corrupt business influence under the RICO Act and for the
predicate offenses supporting the RICO charge failed the actual-evidence
test.10 722 N.E.2d at 893–94. The Court of Appeals disagreed, concluding
that “double jeopardy analysis employed for single-course of conduct
crimes is not analogous to double jeopardy analysis in complex criminal
enterprise cases.” Id. at 894 (cleaned up). To conclude otherwise, the court
reasoned, “would render RICO’s intended threat of cumulative
punishment powerless.” Id. Invoking federal double-jeopardy principles,




10Along with the RICO Act violation, the State charged Chavez with dealing in marijuana and
conspiracy to deal in marijuana. Chavez, 722 N.E.2d at 887. These separate charges are
included among the predicate offenses enumerated under the RICO Act. See I.C. § 35-45-6-
1(e)(34) (committing or conspiring to commit dealing in marijuana). The charging information
(included among the evidence introduced at trial) alleged that this conduct “amounted to a
pattern of racketeering activity.” Chavez, 722 N.E.2d at 890.



Indiana Supreme Court | Case No. 19S-CR-340 | August 18, 2020                   Page 12 of 37
the court found it illogical “that the legislature meant to substitute the
RICO offense for the underlying predicate offenses rather than to permit
prosecution” for both crimes. Id. (citing, among other federal precedent,
Albernaz v. United States, 450 U.S. 333 (1981)).

   A strict application of the actual-evidence test can also lead to illogical
results—and not just in “complex criminal enterprise cases.” In Vestal v.
State, the defendant appealed his conviction for burglary and theft—the
latter crime committed during the former. 745 N.E.2d 249 (Ind. Ct. App.
2001), aff’d in part, vacated in part, 773 N.E.2d 805 (Ind. 2002). Because the
evidence proving the defendant’s intent to commit theft (a necessary
element of burglary as the intended felony) established the theft itself,
application of the actual-evidence test would have resulted in a finding of
double jeopardy.11 The absurdity here, as the Court of Appeals correctly
observed, is that the test treats the burglar who enters but fails to commit
the theft just as harshly as the burglar who enters and completes the
crime. 745 N.E.2d at 252. “The injustice,” the court added to emphasize its
point, “would be exacerbated if the underlying crime to the burglary were
rape, murder or other more serious crime.” Id. Concluding that Richardson
“could not have intended such a result,” the Court of Appeals interpreted
“same evidence” to mean “evidence of the same act.” Id. And because the
defendant committed “two distinct acts” (burglary and theft), the court let
both convictions stand. Id. On transfer, a majority of this Court found no
double-jeopardy violation, reasoning that the evidence presented at trial
“merely describe[d] the theft intended and did not compel the jury to find




11A conviction for burglary requires the State to prove that the defendant (1) broke into and
entered a building (2) with the intent to commit a felony therein. I.C. § 35-43-2-1. A conviction
for theft requires the State to prove that the defendant (1) knowingly or intentionally exerted
unauthorized control over another person’s property (2) with intent to deprive the other
person of any part of its value or use. I.C. § 35-43-4-2(a).



Indiana Supreme Court | Case No. 19S-CR-340 | August 18, 2020                       Page 13 of 37
the completed theft as an element of the burglary.”12 773 N.E.2d at 807.
This lack of persuasive reasoning compelled Justice Boehm to write
separately, concurring in result but opining that the Court had effectively
abandoned the actual-evidence test. Id. at 808.

   Around the time these cases were decided, the Court’s standard for
analyzing actual-evidence test claims began to shift. As first articulated in
Richardson, the test required a defendant to show “a reasonable
possibility” that the jury used the same evidence “to establish the essential
elements of one offense” and “the essential elements of a second
challenged offense.” 717 N.E.2d at 53. Subsequent formulations of this
standard required the defendant to show that the “same evidence used by
the jury to establish the essential elements” of one offense was “included
among the evidence establishing the essential elements” of another
offense. Chapman v. State, 719 N.E.2d 1232, 1234 (Ind. 1999) (emphasis
added). But in early 2002, the Court declared the test as “not merely
whether the evidentiary facts used to establish one of the essential
elements of one offense may also have been used to establish one of the
essential elements of a second challenged offense.” Spivey, 761 N.E.2d at
833. Rather, the Court specified, there is no violation of the Double
Jeopardy Clause “when the evidentiary facts establishing the essential
elements of one offense” establish less than all of “the essential elements
of a second offense.” Id. Put simply, the “actual evidence” test, following
Spivey, applies “to all the elements of both offenses.” Garrett, 992 N.E.2d at
719 (emphasis added).

   By redefining the standard used to determine whether two offenses are
the “same offense,” the Spivey Court—while invoking the actual-evidence




12The jury instructions related the charging information on both crimes. For burglary, the
State alleged that the defendant “[broke] and enter[ed] the building or structure of another
person, with intent to commit a felony, to-wit: broke and entered the Bottle Shop, with the
intent to commit theft.” See Vestal, 773 N.E.2d at 806 n.5. And for theft, the State alleged that
the defendant “knowingly or intentionally exert[ed] unauthorized control over property of
another person, with intent to deprive the other person of any part of its value or use, to wit,
took [several bottles of alcohol and several cartons of cigarettes, along with] $92 in cash.” See
id.



Indiana Supreme Court | Case No. 19S-CR-340 | August 18, 2020                        Page 14 of 37
test—effectively narrowed the scope of protection under the Indiana
Double Jeopardy Clause. And this shift in analytical standard illuminated
other problems in the Court’s double-jeopardy jurisprudence. In Gross v.
State, the defendant appealed his convictions for murder and robbery as a
Class A felony, arguing that evidence of the same bodily injury (the
victim’s death) impermissibly elevated both offenses.13 769 N.E.2d 1136,
1138 (Ind. 2002). The Court initially concluded that the evidence proving
the elements of murder fell short of proving each element of robbery as a
Class A felony (specifically, the knowing or intentional taking of property
from another person). Id. at 1139. Under Spivey, then, the Court found no
double-jeopardy violation. Id. But that didn’t end the inquiry. In reversing
its method of analysis, the Court went on to find a “reasonable
possibility” that the jury relied on evidence “establishing all the essential
elements of robbery as a Class A felony to establish also all the essential
elements of murder.” Id. (emphasis added).

   The problem with Gross, other than its analytical infidelity to Spivey, is
that it renders the survival of a defendant’s double-jeopardy challenge
contingent on the sequence of analysis rather than any underlying
principled legal theory.14 This has left the actual-evidence test vulnerable
to arbitrary application. In Hines v. State, for example, this Court found a
double-jeopardy violation “because the facts establishing criminal
confinement would also establish battery,” even though the facts
establishing the latter offense would not have established the former
offense. 30 N.E.3d 1216, 1222 (Ind. 2015). See also Bradley v. State, 867




13A conviction for murder required the State to prove that the defendant “knowingly or
intentionally kill[ed] another human being.” I.C. § 35-42-1-1(1) (1998). And a conviction for
robbery as a Class A felony required the State to prove that the defendant (1) knowingly or
intentionally took property from another person (2) by putting a person in fear or using or
threatening the use of force (3) that resulted in serious bodily injury. I.C. § 35-42-5-1.
14As noted above, Spivey found no double-jeopardy violation because the evidence
establishing the elements of one offense established less than all the elements of a second
offense. 761 N.E.2d at 833–34. Gross, on the other hand, effectively permits conviction for two
offenses—Crime A and Crime B—if the evidence used to prove the elements of Crime A also
prove the elements of Crime B, even when Crime B requires additional evidence to prove
Crime A.



Indiana Supreme Court | Case No. 19S-CR-340 | August 18, 2020                      Page 15 of 37
N.E.2d 1282, 1284–85 (Ind. 2007) (same). But in Carrico v. State, this Court
found no double-jeopardy violation where evidence establishing murder
established only one element of B felony robbery, even though evidence
establishing the latter crime may have established the former. 775 N.E.2d
312, 314 (Ind. 2002). See also Robinson v. State, 775 N.E.2d 316, 320 (Ind.
2002) (same).

   Failing to resolve all double-jeopardy claims under “a single
comprehensive rule,” the Court increasingly turned to the rules of
statutory construction and common law announced by Justices Sullivan
and Boehm in their respective Richardson concurrences. See, e.g., Pierce v.
State, 761 N.E.2d 826, 830 (Ind. 2002). Under this analytical framework,
described as “separate from and additional to” the protections under the
actual-evidence test, Guyton v. State, 771 N.E.2d 1141, 1145 (Ind. 2002)
(Dickson, J., concurring in result), the Court has retreated even further
from Richardson, generating confusion among the bench and bar over the
proper standard to address claims of double jeopardy, see Joel Schumm,
The Mounting Confusion over Double Jeopardy in Indiana, Res Gestae, Oct.
2002, at 27–29.

   What we’re left with, then, is a patchwork of conflicting precedent, a
jurisprudence of “double jeopardy double talk” that underscores
Richardson’s inherent flaws. See Akhil Reed Amar, Double Jeopardy Law
Made Simple, 106 Yale L.J. 1807, 1807 (1997). The shifting standards and
inconsistent application of controlling tests create an unpredictable
approach to double jeopardy, ultimately depriving our courts of clear
guidance and preventing the Indiana bar—defense counsel and
prosecutors alike—from effectively preparing their cases and representing
their clients.

   For these reasons, we expressly overrule the constitutional tests
formulated in Richardson as they apply to claims of substantive double




Indiana Supreme Court | Case No. 19S-CR-340 | August 18, 2020      Page 16 of 37
jeopardy.15 We must now decide on the proper analytical framework for
resolving these claims going forward.


     B. What’s the proper analytical framework for resolving
        claims of substantive double jeopardy?
   The “statutory elements” test and the “actual evidence” test have both
proven inadequate, rendering our substantive double-jeopardy law either
too restrictive or too generous of protection.16 The latter test, as we have
seen, is fair in principle but unwieldly in practice, subject to illogical
results and vulnerable to confusion and misapplication. The “statutory
elements” test, on the other hand, though relatively easy to apply, offers
little protection to criminal defendants: so long as one charged offense
diverges from another charged offense based on a single element of proof,
prosecutors can easily circumvent the test.

   The more practical approach, we believe, follows the familiar rules of
statutory construction embraced by Justice Boehm in his concurring
Richardson opinion. By adopting this methodology, we recognize the
importance of charting a clear path going forward. To that end, we begin
(1) by reassessing the protective scope of our Double Jeopardy Clause and




15Currently, the actual-evidence test also applies to the bar against procedural double
jeopardy (i.e., successive prosecutions for the same offense). See Garrett, 992 N.E.2d at 721.
The Garrett Court appears to have limited its application of Richardson to the actual-evidence
test only, implicitly excluding the statutory-elements test from claims of procedural double
jeopardy. See id. (finding “no reason why the Richardson actual evidence test would not apply
any time there are multiple verdicts, not simply multiple convictions, on the same facts”).
Because Wadle’s case presents no question of procedural double jeopardy, we expressly
reserve any conclusion on whether to overrule Richardson in that context.
16The consensus among leading scholars is that “[neither] of the tests is adequate to
implement the basic policies of double jeopardy.” Note, Twice in Jeopardy, 75 Yale L.J. 262, 275
(1965). See also Sigler, Double Jeopardy, supra, at 64, 101 (writing that, as judicial “stopgap”
measures developed in response to the proliferation of overlapping criminal statutes, the tests
“add contradictory and unpredictable elements” to the law); Peter Westen & Richard Drubel,
Toward a General Theory of Double Jeopardy, 1978 Sup. Ct. Rev. 81, 115 (concluding that both
tests will ultimately fail of their intended purpose); Note, Double Jeopardy and the Multiple-
Count Indictment, 57 Yale L.J. at 136–37 (noting “uncertainty and inconsistency” in the tests).



Indiana Supreme Court | Case No. 19S-CR-340 | August 18, 2020                      Page 17 of 37
(2) by clarifying the basic protections against multiple punishments in a
single trial. We then (3) articulate an analytical framework in which to
resolve claims of substantive double jeopardy and (4) consider other
constitutional protections on which defendants may rely to supplement
these claims.


    1. The Indiana Double Jeopardy Clause protects only
       against successive prosecutions for the same offense.
   The question of whether constitutional double-jeopardy analysis
applies to both the successive-prosecution and multiple-punishment
contexts is a divisive one. Anne Bowen Poulin, Double Jeopardy and
Multiple Punishment: Cutting the Gordian Knot, 77 U. Colo. L. Rev. 595, 600
(2006) (citing cases and commentary espousing opposite views). Courts
often treat both strands the same, and “cases dealing with one context cite
precedent from another without commenting on any potential difference
between the two.” Richardson, 717 N.E.2d at 59 (Boehm, J., concurring).
After all, the reasoning goes, “the prosecution may not do in one trial
what it is prohibited from doing in two trials.” Elmore, 269 Ind. at 534, 382
N.E.2d at 894–95. But such an approach, Justice Boehm opined in
Richardson, “results in an unsatisfactory compromise that breeds confusion
and impairs the important values underlying the Double Jeopardy
Clause.” 717 N.E.2d at 58. We agree.




Indiana Supreme Court | Case No. 19S-CR-340 | August 18, 2020      Page 18 of 37
     A “primary purpose” of the Double Jeopardy Clause is “to preserve the
finality of judgments.” Crist v. Bretz, 437 U.S. 28, 33 (1978).17 By ensuring
finality, this constitutional guarantee shields against governmental
harassment in that it bars the state from making “repeated attempts to
convict an accused for the same offense.” Thompson v. State, 259 Ind. 587,
591, 290 N.E.2d 724, 726 (1972). Indeed, the absence of such restraint
would subject the defendant “to embarrassment, expense and ordeal,”
effectively “compelling him to live in a continuing state of anxiety and
insecurity.” Green v. United States, 355 U.S. 184, 187 (1957). Finality also
minimizes the risk of wrongful conviction upon retrial. Without the
Double Jeopardy Clause, the state would have unfettered opportunity at
“honing its trial strategies and perfecting its evidence” to ensure the
defendant’s condemnation. Tibbs v. Florida, 457 U.S. 31, 41 (1982). Whereas
multiple punishments in a single trial raise concerns over excessiveness, a
subsequent prosecution for the same offense “increases the financial and
emotional burden on the accused, prolongs the period in which he is
stigmatized by an unresolved accusation of wrongdoing, and may even




17Our citation here to federal authority should not be read to “preclude formulation of an
independent standard for analyzing state constitutional claims.” Ajabu v. State, 693 N.E.2d
921, 929 (Ind. 1998). The Indiana Double Jeopardy Clause and its federal counterpart under
the Fifth Amendment both “look to a common interwoven history.” See id. But this shared
past does not mean that “the framers of the Indiana Constitution and the authors of the Fifth
Amendment had the same objectives.” Id. at 932. To the contrary, our Framers drafted the
Indiana Bill of Rights fully aware that its “provisions would be the only constitutional
protections against state and local government encroachment on individual rights.” Hon.
Loretta H. Rush & Marie Forney Miller, A Constellation of Constitutions: Discovering &
Embracing State Constitutions as Guardians of Civil Liberties, 82 Alb. L. Rev. 1353, 1369–70 (2019).
Indeed, more than a century would pass before Hoosiers would enjoy similar protections
under the federal constitution. See Benton v. Maryland, 395 U.S. 784, 795–96 (1969) (applying
the Fifth Amendment Double Jeopardy Clause to the states through incorporation under the
Fourteenth Amendment). Even today, overdependence on federal law threatens to “strip a
state constitution of its autonomous authority,” weakening the division-of-powers framework
on which our federal system of government stands. Rush & Forney Miller, A Constellation of
Constitutions, 82 Alb. L. Rev. at 1357–58.



Indiana Supreme Court | Case No. 19S-CR-340 | August 18, 2020                          Page 19 of 37
enhance the risk that an innocent defendant may be convicted.”18 See
Arizona v. Washington, 434 U.S. 497, 503–04 (1978) (footnotes omitted).

   To be sure, both strands of double jeopardy—substantive and
procedural—share a “core policy” of preventing the state “from
prosecuting and punishing arbitrarily, without legitimate justification.”
Twice in Jeopardy, 75 Yale L.J. at 267. But the procedural bar to double
jeopardy, “whether following acquittals or convictions,” placates
“concerns that extend beyond merely the possibility of an enhanced
sentence” or excessive punishment. See Grady v. Corbin, 495 U.S. 508, 518
(1990), overruled by United States v. Dixon, 509 U.S. 688 (1993).19 And for this
reason, our Double Jeopardy Clause should focus its protective scope
exclusively on successive prosecutions for the “same offense.”

  Our conclusion here does not suggest that defendants enjoy no
protection from multiple punishments in a single proceeding; it does,
however, shift our analysis to other sources of protection—statutory,
common law, and constitutional.




18 Of course, the concept of finality itself isn’t written in stone and may be outweighed by
other policy interests. The State may prosecute a defendant a second time if, for example, the
first trial ends in mistrial, an appellate court determines that the first trial was tainted with
error, or if a second offense arising from the same conduct isn’t complete at the time of the
first trial. See, respectively, Brock v. State, 955 N.E.2d 195, 200 (Ind. 2011) (“[T]he defendant may
be retried only if the government demonstrates that the mistrial was justified by a manifest
necessity or that the ends of public justice would otherwise be defeated.”) (quotation marks
and citation omitted); Townsend v. State, 632 N.E.2d 727, 731 (Ind. 1994) (“Generally, double
jeopardy does not bar retrial in cases of reversal for trial error.”); Cherry v. State, 275 Ind. 14,
20, 414 N.E.2d 301, 305 (1981) (suggesting that the State may prosecute a second trial for a
crime that was “not complete at the time of the first trial”).
19Citing the need for doctrinal consistency, the majority in Dixon rejected the idea of applying
separate analyses to “same offense” under the respective strands of substantive and
procedural double jeopardy. See 509 U.S. at 704 (finding it “embarrassing to assert” that the
phrase “has two different meanings—that what is the same offense is yet not the same
offense”). But that approach, we believe, fails to account for the difference in underlying
policies. What’s more, this Court has defined “same offense” differently in other contexts. See,
e.g., Howard W. Anderson III, Note, Determining When Two Offenses Are the Same Under
Indiana’s Criminal Rule 4, 80 Ind. L.J. 825 (2005) (discussing the variation in standards used by
the Court).



Indiana Supreme Court | Case No. 19S-CR-340 | August 18, 2020                           Page 20 of 37
       2. The substantive bar to double jeopardy restrains the
          judicial power to impose multiple punishments for
          the same offense, not the legislative authority to
          define crimes and fix punishments.
   Indiana has long recognized the common-law principle that a “lesser
included” offense is the “same” as its greater (encompassing) offense. See,
e.g., Kokenes, 213 Ind. at 479, 13 N.E.2d at 525–26 (“A prosecution for any
part of a single crime, bars any further prosecution based upon the whole
or a part of the same crime.”); Wininger, 13 Ind. at 541 (relying on the same
rule). Applying variations of this principle, this Court has declined to
convict and punish a defendant in a single trial for (1) an offense and its
lesser-included offense, (2) two offenses consisting of the same act, (3) one
offense consisting of the same act as an element of another offense, (4) an
elevation of an offense imposed for the same “behavior or harm” as
another offense, and (5) a conspiracy where the overt act is the same act as
another offense. See Richardson, 717 N.E.2d at 55–56 (Sullivan, J.,
concurring) (citing cases).20 And today, we have legislation codifying these
principles. See I.C. § 35-38-1-6 (2019) (prohibiting a trial court from
entering judgment of conviction and sentence for both an offense and an
“included offense”); I.C. § 35-41-5-3 (prohibiting conviction of “both a
conspiracy and an attempt with respect to the same underlying crime”
and prohibiting conviction of “both a crime and an attempt to commit the
same crime”).

   Under these sources of authority, the substantive bar to double
jeopardy restrains the courts’ power to impose multiple punishments for




20We emphasize that, while the cases cited by Justice Sullivan generally reflect longstanding
principles of Indiana law, they may rely on overruled sources of Indiana authority or apply
analyses under the Fifth Amendment to the United States Constitution. See, e.g., Purter v. State,
515 N.E.2d 858, 860 (Ind. 1987) (citing Elmore, 269 Ind. 532, 382 N.E.2d 893, for the proposition
that “[t]his court has adopted” the federal Blockburger test). We further emphasize the limited
precedential value of these cases because each substantive double-jeopardy claim turns on a
unique set of facts, which—along with the applicable statutory offenses—an appellate court
reviews de novo. See infra, Pt. I.B.3.



Indiana Supreme Court | Case No. 19S-CR-340 | August 18, 2020                       Page 21 of 37
the same offense, not the legislative authority to define crimes and fix
punishments. See Richardson, 717 N.E.2d at 55 (Sullivan, J., concurring)
(citing precedent in which “this Court has been unwilling to impose
multiple punishments” in a single trial); id. at 65 (Boehm, J., concurring)
(concluding that courts should resolve substantive double-jeopardy claims
“either by explicit direction from the legislature . . . or by commonly cited
rules of statutory construction and presumed legislative intent”). In other
words, a court may not exceed its authority by convicting and punishing a
defendant in a single trial beyond what the statutes clearly permit. See
Jackson v. State, 625 N.E.2d 1219, 1221 (Ind. 1993) (holding that multiple
punishments may “be imposed for ‘the same offense’ where the will of the
legislative body to do so is clear”); W. Union Tel. Co. v. Axtell, 69 Ind. 199,
202 (1879) (reciting the principle that a “court cannot create a penalty by
construction, but must avoid it by construction, unless it is brought within
the letter and the necessary meaning of the act creating it”); Gillespie v.
State, 9 Ind. 380, 384–85 (1857) (concluding that the defendant’s conviction
for “assault and battery” in lieu of “assault and battery with intent to
murder” fell within “the language and the spirit” of Indiana’s 1852
included-offense statute).21

   With this premise in mind, we now proceed to articulate an analytical
framework in which to resolve claims of substantive double jeopardy.


       3. Analysis of a substantive double jeopardy claim
          considers (a) the statutory offenses charged as well as
          (b) the facts underlying those offenses.

  Substantive double jeopardy claims come in two principal varieties: (1)
when a single criminal act or transaction violates a single statute but
harms multiple victims, and (2) when a single criminal act or transaction
violates multiple statutes with common elements and harms one or more




21The statute cited in Gillespie permitted the conviction for “any offense, the commission of
which is necessarily included in that with which [the defendant] is charged in the
indictment.” 9 Ind. at 384 (citation omitted).



Indiana Supreme Court | Case No. 19S-CR-340 | August 18, 2020                       Page 22 of 37
victims. Our decision today in Powell v. State, --- N.E.3d --- (Ind. 2020),
implicates the former scenario; this case implicates the latter. In either
circumstance, the dispositive question is one of statutory intent. See
Paquette v. State, 101 N.E.3d 234, 239 (Ind. 2018) (single statutory
offense/multiple victims); Emery v. State, 717 N.E.2d 111, 112–13 (Ind.
1999) (multiple statutory offenses/single victim).


          a. The Statutory Offenses Charged

     When multiple convictions for a single act or transaction implicate two
or more statutes, we first look to the statutory language itself. (The mere
existence of the statutes alone is insufficient for our analysis.) If the
language of either statute clearly permits multiple punishment, either
expressly or by unmistakable implication,22 the court’s inquiry comes to an
end and there is no violation of substantive double jeopardy.

   If, however, the statutory language is not clear, a court must then apply
our included-offense statutes to determine statutory intent. See Collins v.
State, 645 N.E.2d 1089, 1093 (Ind. Ct. App. 1995) (noting that, to resolve a
claim of substantive double jeopardy, our included-offense statutes guide
judicial “analysis of legislative intent”), aff’d in part, vacated in part on other
grounds, 659 N.E.2d 509 (Ind. 1995). Under Indiana Code section 35-38-1-6,
a trial court may not enter judgment of conviction and sentence for both
an offense and an “included offense.” An “included offense,” as defined
by our legislature, is an offense

     (1) that “is established by proof of the same material elements or less
         than all the material elements required to establish the commission
         of the offense charged,”

     (2) that “consists of an attempt to commit the offense charged or an
         offense otherwise included therein,” or




22Our tax code, for example, expressly permits the imposition of an excise tax on the delivery,
possession, or manufacture of a controlled substance, “in addition to any criminal penalties”
imposed under Title 35. I.C. § 6-7-3-20.



Indiana Supreme Court | Case No. 19S-CR-340 | August 18, 2020                      Page 23 of 37
     (3) that “differs from the offense charged only in the respect that a less
         serious harm or risk of harm to the same person, property, or
         public interest, or a lesser kind of culpability, is required to
         establish its commission.”

I.C. § 35-31.5-2-168.23

   If neither offense is an included offense of the other (either inherently
or as charged), there is no violation of double jeopardy. If, however, one
offense is included in the other (either inherently or as charged), the court
must then look at the facts of the two crimes to determine whether the
offenses are the same. Richardson, 717 N.E.2d at 67 (Boehm, J., concurring).
See also Bigler v. State, 602 N.E.2d 509, 520 (Ind. Ct. App. 1992) (noting that
“analysis of legislative intent” in Indiana, unlike the federal Blockburger
test, “does not end with an evaluation and comparison of the specific
statutory provisions which define the offenses”).24 This brings us to the
second step of our inquiry.




23This definition is a variation of the Model Penal Code’s included-offense statute, adopted in
Indiana in 1976. Compare 1 Model Penal Code and Commentaries § 1.07(4) at 101–02 (Am. Law
Inst. 1985) with Pub. L. No. 148-1976, § 1, 1976 Ind. Acts 718, 720 (codified as amended at I.C. §
35-31.5-2-168). See also Richardson, 717 N.E.2d at 65 (Boehm, J., concurring) (noting that
Indiana’s included-offense statutes “were taken in 1976 from the Model Penal Code”). The
“main objective of Section 1.07” was “to limit the multiplicity of prosecutions and convictions
for what is essentially the same conduct.” 1 Model Penal Code and Commentaries § 1.07 cmt.
at 104.
24Indeed, a “[c]onviction of an offense and an ‘included offense’” under this rule “would not
necessarily be barred under the Blockburger test.” See 1 Model Penal Code and Commentaries
§ 1.07 cmt. at 108. See, e.g., Sering v. State, 488 N.E.2d 369, 375–76 (Ind. Ct. App. 1986) (holding
that, while “not the ‘same offense’ under a Blockburger analysis,” the offense of “operating a
vehicle with BAC of .10% is a lesser included offense” of OWI “because the former offense
differs from the latter offense in that a less serious risk of harm to the public interest is
required to establish its commission”). Of course, Blockburger’s “statutory elements” test still
governs our analysis of substantive double-jeopardy claims under the federal constitution. See
Games v. State, 684 N.E.2d 466, 477 (Ind. 1997).



Indiana Supreme Court | Case No. 19S-CR-340 | August 18, 2020                          Page 24 of 37
           b. The Facts Underlying the Charged Statutory
              Offenses
   Once a court has analyzed the statutory offenses charged, it must then
examine the facts underlying those offenses, as presented in the charging
instrument and as adduced at trial.25 Bigler, 602 N.E.2d at 521. Based on
this information, a court must ask whether the defendant’s actions were
“so compressed in terms of time, place, singleness of purpose, and
continuity of action as to constitute a single transaction.” Walker v. State,
932 N.E.2d 733, 735 (Ind. Ct. App. 2010), cited with approval by Hines, 30
N.E.3d at 1219.26

   If the facts show two separate and distinct crimes, there’s no violation
of substantive double jeopardy, even if one offense is, by definition,
“included” in the other.27 But if the facts show only a single continuous
crime, and one statutory offense is included in the other, then the
prosecutor may charge these offenses only as alternative (rather than as




25This approach substantially mirrors the analytical framework we use to determine whether
a party is entitled to an included-offense instruction at trial. See Wright v. State, 658 N.E.2d 563,
567 (Ind. 1995) (explaining that, “if a trial court has determined that an alleged lesser included
offense is either inherently or factually included in the crime charged, it must look at the
evidence presented in the case by both parties”). This is important because the standard used
to identify an included-offense at trial effectively delineates the scope of the double-jeopardy
protection on appeal. See Moore v. State, 698 N.E.2d 1203, 1208 (Ind. Ct. App. 1998) (“In light of
the well-settled prohibition against convictions for both a greater offense and its included
offense, if a Wright analysis determines that crime ‘B’ is an included offense of crime ‘A’, then
double jeopardy precludes convictions for both.”).
26The continuous-crime doctrine is “a rule of statutory construction and common law”
applicable to “situations where a defendant has been charged multiple times with the same
offense,” rather than with “two distinct chargeable crimes.” Hines, 30 N.E.3d at 1219
(emphasis added) (citations omitted). See also Walker, 932 N.E.2d at 737 (noting that the
doctrine encompasses charges against a defendant for “an offense and a lesser included
offense”).
27Otherwise, a defendant could not be convicted for committing theft against a person on
Monday and for committing robbery against that same person on Friday. See Emery, 717
N.E.2d at 114 (Boehm, J., concurring in result); Tingle v. State, 632 N.E.2d 345, 350 (Ind. 1994)
(theft is an inherently included offense of robbery).



Indiana Supreme Court | Case No. 19S-CR-340 | August 18, 2020                          Page 25 of 37
cumulative) sanctions.28 The State can rebut this presumption only by
showing that the statute—either in express terms or by unmistakable
implication—clearly permits multiple punishment.


       4. The bar against multiple punishments in a single trial
          enjoys other state constitutional protections.
  Our conclusions today do not suggest that protection from multiple
punishments in a single prosecution falls beyond the constitutional pale.
To the contrary, legislators and prosecutors do not necessarily have free
rein to authorize multiple punishments or to indict on multiple
overlapping offenses. The Indiana Bill of Rights offers a larger framework
of constitutional guarantees designed to protect Hoosiers “from the
excesses of government.” Chief Justice Randall T. Shepard, Second Wind for
the Indiana Bill of Rights, 22 Ind. L. Rev. 575, 576 (1989). Our constitution
also authorizes independent appellate review and revision of a criminal
sentence found “inappropriate in light of the nature of the offense and the
character of the offender.” Ind. Appellate Rule 7(B) (implementing article
7, sections 4 and 6 of the Indiana Constitution). Substantive double-
jeopardy protections in Indiana operate in harmony with, not in isolation
from, these supplemental constitutional protections. And their importance
to our decision today warrants more than passing reference.




28This presumption rests on two premises: First, it would be unreasonable to expect the
legislature to consider the implications of all potential overlapping offenses when it adopts or
amends a criminal statute. Indeed, penal sanctions permeate virtually every corner of the
Indiana Code (not just Title 35). See, e.g., I.C. § 6-5.5-7-3 (classifying tax fraud and tax evasion
as a Level 6 felony); I.C. § 25-22.5-8-2 (criminalizing the unlawful practice of medicine and
other unlicensed health occupations); I.C. § 3-14-3-1.1 (classifying voting fraud as a Level 6
felony). Second, the prohibition against cumulative punishment, absent clear statutory
language to the contrary, corresponds with the principles of due process rooted in the
constitutional rule of lenity. See Healthscript, Inc. v. State, 770 N.E.2d 810, 816 (Ind. 2002)
(recognizing that, while “legislatures and not courts should define criminal activity,” a
statutory offense must give “fair warning” in plain terms “of what the law intends to do if a
certain line is passed”) (citations omitted).



Indiana Supreme Court | Case No. 19S-CR-340 | August 18, 2020                          Page 26 of 37
    a. Article 1, Section 16

   Article 1, section 16 of the Indiana Constitution requires that all
penalties be “proportioned to the nature of the offense.” While the
responsibility for defining crimes and setting penalties lies with the
legislative branch, section 16 “makes clear that the State’s ability to exact
punishment for criminal behavior is not without limit.” Conner v. State,
626 N.E.2d 803, 806 (Ind. 1993). To be sure, our courts have struggled to
articulate consistent, objective standards to identify whether a punishment
is proportionate or disproportionate to an offense: Absent “a showing of
clear constitutional infirmity,” this Court generally will “not disturb the
legislative determination of the appropriate penalty.” State v. Moss-Dwyer,
686 N.E.2d 109, 111–12 (Ind. 1997). Other times, we ask if the severity of
the punishment would “shock public sentiment and violate the judgment
of a reasonable people.” Clark v. State, 561 N.E.2d 759, 765 (Ind. 1990)
(citation omitted). But even then, we typically defer to legislative
discretion. See id.

   Still, other circumstances implicating section 16’s proportionality clause
clearly call for judicial intervention. Specifically, this Court has long
interpreted section 16 as prohibiting the legislature from imposing
“punishment for a lesser included offense which is greater in years . . .
than the greater offense.” Dembowski v. State, 251 Ind. 250, 253, 240 N.E.2d
815, 817 (1968). To impose such a penalty amounts to an abuse of
“Constitutional power to define criminal offenses and set penalties
thereof.” Id. at 252, 240 N.E.2d at 817. See also Heathe v. State, 257 Ind. 345,
349, 274 N.E.2d 697, 699 (1971) (“The constitutional mandate that ‘all
penalties shall be proportioned to the nature of the offense’ requires that
the maximum for a lesser offense be less than the maximum for a higher
offense.”).


          b. Article 1, Section 13
   Our Bill of Rights also constrains the prosecutor’s broad discretionary
power to pursue multiple charges for the same offense. Article 1, section
13 of the Indiana Constitution guarantees the defendant’s right, in “all
criminal prosecutions,” to “demand the nature and cause of the accusation


Indiana Supreme Court | Case No. 19S-CR-340 | August 18, 2020         Page 27 of 37
against him.”29 This protection entitles the defendant to “clear notice of the
charge or charges against which the State summons him to defend” at
trial. Wright v. State, 658 N.E.2d 563, 565 (Ind. 1995). Clear notice, by way
of the prosecutor’s indictment or information, allows the defendant to
prepare his defense and protects him “from being placed twice in
jeopardy for the same offense.” Id. And due process entitles him to limit
that defense to the crimes charged. Young v. State, 30 N.E.3d 719, 720 (Ind.
2015). “If there is reasonable doubt as to what the charge includes, such
doubt must be resolved in favor of the defendant.” Id. at 723 (cleaned up).

     By definition, a lesser-included offense implicates a defendant’s due
process right to fair notice: unless the defendant himself requests an
instruction on the offense (thereby waiving the notice requirement), he
must defend against a charge not specifically pleaded in the prosecutor’s
indictment or information. Blair, Constitutional Limitations, supra, at 451–
52. See also Young, 30 N.E.3d at 723 (observing that lesser inclusion and fair
notice are not necessarily coextensive). Some courts have held that the
indictment itself is “sufficient notice to the defendant that he may be
called to defend the lesser included charge.” Blair, Constitutional
Limitations, supra, at 452 (citing cases). But this conclusion rests on a theory
that compares the statutory elements of the included offense with the
elements of the greater offense—a theory not entirely consistent with this
Court’s precedent or (as discussed above) with presumed legislative
intent. See Wright, 658 N.E.2d at 566–67 (citing I.C. § 35-41-1-16 (1993),
recodified at I.C. § 35-31.5-2-168)). Indeed, an included offense in Indiana
need not contain the same elements as the charged offense; rather, the




29Our federal constitution similarly guarantees that, in “all criminal prosecutions, the accused
shall enjoy the right to . . . be informed of the nature and cause of the accusation.” U.S. Const.
amend. VI.



Indiana Supreme Court | Case No. 19S-CR-340 | August 18, 2020                        Page 28 of 37
former may be “inherently included” or “factually included” within the
latter.30 See id.

   Because our legislature has expanded the potential range of included
offenses beyond their mere statutory elements, the prosecutor must draft
her charging instrument with sufficient precision to give the defendant
proper notice of those offenses. Otherwise, deficient pleading notice—
whether due to the omission of a statutory element or the omission of an
operative fact—may bar an instruction on an alleged included offense, let
alone a conviction on that offense.31 See Wright, 658 N.E.2d at 567
(prohibiting a trial court from giving “a requested instruction on the
alleged lesser included offense” if it’s “neither inherently nor factually
included in the crime charged”); Peek v. State, 454 N.E.2d 450, 453 (Ind. Ct.
App. 1983) (reciting the principle that clear notice “operates to bar a
conviction of a lesser included offense unless the charging instrument
alleges all of the essential elements of that offense”) (citation omitted). At
the same time, there’s nothing to prohibit the defendant from requesting
such an instruction, so long as the evidence adduced at trial supports it.
See Wright, 658 N.E.2d at 567. If the prosecutor can “wield factual
omissions as a sword to preclude lesser offenses, an accused should be
able to similarly rely on them as a shield to limit his defense to those




30An offense is “inherently included” if it “may be established by proof of the same material
elements or less than all the material elements defining the crime charged” or if “the only
feature distinguishing the two offenses is that a lesser culpability is required to establish the
commission of the lesser offense.” Young, 30 N.E.3d at 724 (quoting Wright, 658 N.E.2d at 566)
(cleaned up). An offense is “factually included” when “the charging instrument alleges that
the means used to commit the crime charged include all of the elements of the alleged lesser
included offense.” Id. (cleaned up).
31A defendant may have constructive notice of an inherently included offense from our
appellate court decisions. See Blair, Constitutional Limitations, 21 Am. Crim. L. Rev. at 453. See
also Wright, 658 N.E.2d at 567 (citing precedent to support the conclusion that reckless
homicide is “an inherently included offense” of murder). But there is no constructive notice
when the issue is one of first impression, see Blair, Constitutional Limitations, supra, at 453, or,
for that matter, when there is conflict in precedent or when the statutes charged have been
significantly amended.



Indiana Supreme Court | Case No. 19S-CR-340 | August 18, 2020                           Page 29 of 37
matters with which he stands accused.” Young, 30 N.E.3d at 725 (internal
quotation marks and citation omitted).

   Finally, we note that, while the legislature may enact procedures for
amending a charging instrument, it’s limited in how it regulates
amendments of substance (rather than of form).32 And these procedural
measures may never interfere with the defendant’s due process right to
clear notice of the charges against him. See, e.g., Hinshaw v. State, 188 Ind.
147, 153, 122 N.E. 418, 420 (1919) (striking down as void, “so far as it
applies to indictments,” an act requiring the “opposing party” to move for
specificity of allegations in all criminal pleadings).


          c. Article 7, Sections 4 and 6
   The preceding sections under our Bill of Rights aren’t the only potential
constitutional remedies for a defendant facing cumulative punishment.
Article 7, section 4 of the Indiana Constitution vests in this Court “the
power to review all questions of law and to review and revise the sentence
imposed.” Our Court of Appeals exercises similar authority in criminal
cases, “to the extent provided by rule.” Ind. Const. art. 7, § 6. These
constitutional mandates, as implemented through Indiana Appellate Rule
7(B), permit a criminal offender to challenge the trial court’s sentence as
“inappropriate in light of the nature of the offense and the character of the
offender.”

   Despite the criticism it’s received, article 7’s review-and-revise clause
stands as an effective check on the legislative proliferation of overlapping




32Our criminal code permits the prosecutor to amend a charging instrument “at any time” to
correct an “immaterial defect” (e.g., grammatical errors or misjoinder of parties) or for any
other defect that’s not prejudicial to “the substantial rights of the defendant.” I.C. § 35-34-1-
5(a). A prosecutor may amend the charging instrument for “matters of substance,” but only
before the commencement of trial. I.C. § 35-34-1-5(b).



Indiana Supreme Court | Case No. 19S-CR-340 | August 18, 2020                        Page 30 of 37
criminal offenses and on the prosecutor’s multi-count indictment.33 See
Serino v. State, 798 N.E.2d 852, 857 (Ind. 2003) (recognizing, as one factor
driving the potential need to revise a cumulative sentence, the
prosecutor’s decision “to charge multiple aspects of the same event as
separate counts defined by separate criminal statutes”). To be sure, article
7 vests no authority in an appellate court to vacate a conviction,
potentially increasing the defendant’s vulnerability to habitual-offender
status or leaving him with no remedy to mitigate the collateral
consequences of his offense. A defendant invoking Rule 7(B) also faces the
prospect of a more severe sentence on appeal than what the trial court
imposed. McCullough v. State, 900 N.E.2d 745, 749–50 (Ind. 2009). But
when applied within the larger framework of constitutional guarantees
designed to protect against “the excesses of government,” Rule 7(B) offers
a potentially valuable device in the defendant’s legal toolbox—a device
intended to curb cumulative punishment in a single proceeding “without
turning conceptualistic handsprings.” See Note, Double Jeopardy and the
Multiple-Count Indictment, 57 Yale L.J. at 138 (noting the practical
simplicity of sentencing review in contrast to double-jeopardy analysis).

     We now proceed to the merits of Wadle’s claim.




33For several years after its ratification and adoption, Indiana’s appellate courts consistently
declined to exercise their article 7 authority, expressing the “view that this power appears to
go beyond that power which [we had] always possessed.” See Parker v. State, 265 Ind. 595, 604,
358 N.E.2d 110, 114 (1976). See also McHaney v. State, 153 Ind. App. 590, 594, 288 N.E.2d 284,
286 (1972) (exercising restraint for fear of becoming an unintended “superlegislature”).
Whatever the merits of this criticism, suffice it to say that independent appellate review of
trial court sentencing rests firmly on the authority of the Indiana General Assembly (by way
of the 1965 Judicial Study Commission) and, ultimately, the Hoosier electorate (by way of
constitutional ratification). See Randall T. Shepard, Robust Appellate Review of Sentences: Just
How British Is Indiana?, 93 Marq. L. Rev. 671, 671–73 (2009).



Indiana Supreme Court | Case No. 19S-CR-340 | August 18, 2020                      Page 31 of 37
II. Because the statutory offenses charged indicate
    alternative (rather than multiple) punishments,
    Wadle’s convictions violate double jeopardy.
   To reiterate our test, when multiple convictions for a single act or
transaction implicate two or more statutes, we first look to the statutes
themselves. If either statute clearly permits multiple punishment, whether
expressly or by unmistakable implication, the court’s inquiry comes to an
end and there is no violation of substantive double jeopardy. But if the
statutory language is not clear, then a court must apply our included-
offense statutes to determine whether the charged offenses are the same.
See I.C. § 35-31.5-2-168. If neither offense is included in the other (either
inherently or as charged), there is no violation of double jeopardy. But if
one offense is included in the other (either inherently or as charged), then
the court must examine the facts underlying those offenses, as presented
in the charging instrument and as adduced at trial. If, based on these facts,
the defendant’s actions were “so compressed in terms of time, place,
singleness of purpose, and continuity of action as to constitute a single
transaction,” then the prosecutor may charge the offenses as alternative
sanctions only. But if the defendant’s actions prove otherwise, a court may
convict on each charged offense.

   Here, of the four offenses for which Wadle stands convicted, the State
concedes that two of them—OWI endangering a person (Count IV) and
OWI with a blood-alcohol concentration of 0.08 or more (Count V)—
violate double jeopardy. We agree, even under our new analytical
framework. Neither statute clearly permits cumulative punishment and
the latter offense is an included offense of the former. See Kovats v. State,
982 N.E.2d 409, 414 (Ind. Ct. App. 2013) (holding that misdemeanor OWIs
are lesser included offenses of a felony OWI). What’s more, neither party
insists that the facts show two distinct crimes.

   That leaves Wadle with two convictions: (1) leaving the scene of an
accident, and (2) OWI causing serious bodily injury (or OWI-SBI). An
“operator of a motor vehicle” commits the first offense, a Class B
misdemeanor, when he or she “knowingly or intentionally” leaves the



Indiana Supreme Court | Case No. 19S-CR-340 | August 18, 2020      Page 32 of 37
scene of an accident without providing the necessary information and
assistance. I.C. § 9-26-1-1.1(a), (b) (2015 Supp.). This offense becomes a
Level 3 felony when, as here, the operator leaves the scene of an accident
“during or after the commission of the offense of operating while
intoxicated causing serious bodily injury (IC 9-30-5-4).” I.C. § 9-26-1-
1.1(b)(4). The second offense, OWI-SBI, occurs when a person “causes
serious bodily injury to another person when operating a vehicle . . . while
intoxicated.” I.C. § 9-30-5-4(a) (2014). This offense rises from a Level 6
felony to a Level 5 felony if, at the time of committing the offense, the
person had been convicted of OWI within the preceding five years. Id.

   Neither statute clearly permits multiple punishments, either expressly
or by unmistakable implication. To be sure, both statutes—respectively—
permit an enhanced punishment. But an enhanced punishment, whether
based on attendant circumstances or on a prior conviction, presents no
“double jeopardy issue at all.” See Workman v. State, 716 N.E.2d 445, 448
(Ind. 1999) (enhanced punishment based on “circumstances surrounding”
the crime). See also Mayo v. State, 681 N.E.2d 689, 694 (Ind. 1997)
(enhancement is neither “a new jeopardy” nor an “additional penalty” for
an earlier offense, but rather “a stiffened penalty for the latest crime”)
(citation omitted). Because the elevation is “not a separate offense or
conviction,” double-jeopardy analysis is simply inapposite. Workman, 716
N.E.2d at 448. See also Woods v. State, 234 Ind. 598, 608, 130 N.E.2d 139,
143–44 (1955) (applying this principle to vacate several OWI convictions).

   With no statutory language clearly permitting multiple convictions, we
now analyze the offenses charged under our included-offense statutes.
Here, both statutes involve operating a vehicle while intoxicated resulting
in serious bodily injury. The only difference is that one offense (OWI-SBI)
creates “a less serious harm or risk of harm to the same person, property,
or public interest” than the other offense (leaving the scene “during or




Indiana Supreme Court | Case No. 19S-CR-340 | August 18, 2020     Page 33 of 37
after” OWI-SBI).34 See I.C. § 35-31.5-2-168(3). See also Sering v. State, 488
N.E.2d 369, 376 (Ind. Ct. App. 1986) (the offense of “operating a vehicle
with BAC of .10% is a lesser included offense” of OWI “because the
former offense [a class C misdemeanor] differs from the latter offense [a
class A misdemeanor] in that a less serious risk of harm to the public
interest is required to establish its commission”). Given the “disparate
classification of the two offenses,” see id., we conclude that Level 5 felony
OWI-SBI is included in (i.e., is the “same” as) the offense of Level 3 felony
leaving the scene of an accident.

     Having determined that one offense is included in the other, we must
now look at the facts to determine whether the two offenses are the same.
Within a matter of “minutes,” Wadle physically attacked Woodward in
the parking lot, retreated to his car, struck his victim twice, pinned him
under a guardrail, and then fled the scene. Tr. Vol. 1, pp. 118, 247. Wadle,
according to the prosecutor, had but a single objective—he “wanted a
fight so he started one and he finished it by running over a man twice his
age.” Id. at 61. Elaborating on the mayhem caused that fateful night, the
prosecutor, in both opening and closing arguments, characterized Wadle’s
actions as a virtually seamless string of events: “There was one person
who was acting up in the bar that night. One person asking for a fight, one
person who took off their shirt. One person who used his vehicle to chase
down and strike a man,” the prosecutor continued, “one person who
drove over the curb across the grass, one person who backed up and
drove over that man a second time. One person who didn’t stop until he
hit a guard rail. One person who fled the scene.” Id. at 60.

   Because Wadle’s actions were “so compressed in terms of time, place,
singleness of purpose, and continuity of action,” we consider them “one
continuous transaction.” See Walker, 932 N.E.2d at 735. Cf. id. at 737–38




34The mere reference in the leaving-the-scene statute to the separate offense of OWI-SBI
evinces no statutory intent to permit conviction and punishment under both. Cf. I.C. § 6-7-3-20
(2019) (“The excise taxes required by this chapter are intended to be in addition to any
criminal penalties under IC 35-48-4 [offenses related to controlled substances].”) (emphasis
added).



Indiana Supreme Court | Case No. 19S-CR-340 | August 18, 2020                     Page 34 of 37
(concluding that the doctrine did not apply because each statutory
offense—burglary, robbery, and criminal confinement—was a “distinct
chargeable crime” with multiple victims involved, not “an offense and a
lesser included offense”); Firestone v. State, 838 N.E.2d 468, 472 (Ind. Ct.
App. 2005) (holding that convictions for rape and criminal deviate
conduct did not violate the doctrine because the defendant “clearly
committed two different offenses at different times”).

   Still, the State contends that the legislature intended to punish Wadle
“for the two separate and sequential harms that he caused: OWI causing
serious bodily injury and then leaving the scene of an accident.”
Appellee’s Br. at 8 (emphasis added). In other words, because “Wadle
committed OWI causing serious bodily injury before he left the scene of
the accident,” the State argues that his conviction for both offenses
resulted in no double-jeopardy violation. Id. at 11. We disagree and find
no such evidence of legislative intent.

   Our General Assembly defined the leaving-the-scene offense as a Level
3 felony when the operator leaves the scene of an accident “during or
after” committing OWI-SBI. See I.C. § 9-26-1-1.1(b)(4) (Supp. 2015). But
that phrase articulates no definite period in which one offense begins and
the other ends.35 See Hines, 30 N.E.3d at 1220 (noting that “our Legislature
has the inherent power to define crimes, including when a crime may
subsist for a definite period or cover successive, similar occurrences”)
(citations omitted). Without clear legislative guidance, there’s “simply no
way to make sense out of the notion that a course of conduct is ‘really’
only one act, rather than two or three, or, indeed, as many as one likes.”
Peter Westen & Richard Drubel, Toward a General Theory of Double Jeopardy,
1978 Sup. Ct. Rev. 81, 114. Accord Eddy v. State, 496 N.E.2d 24, 27–28 (Ind.
1986) (declining to interpret the phrases “during” or “while committing”
as requiring the “chronological completion” of one offense before the




35In fact, the phrase “during or after” makes any temporal restriction to the offense even more
indefinite than language found in other statutory offenses. See, e.g., I.C. § 35-42-1-1 (2014
Repl.) (defining felony murder as the knowing or intentional killing of another person “while
committing” one of several enumerated crimes).



Indiana Supreme Court | Case No. 19S-CR-340 | August 18, 2020                     Page 35 of 37
completion of another offense). And prosecutors cannot avoid double
jeopardy “by the simple expedient of dividing a single crime into a series
of temporal or spatial units.” Brown v. Ohio, 432 U.S. 161, 169 (1977).
Accord Jackson v. State, 14 Ind. 327, 328 (1860) (“The state cannot split up
one crime and prosecute it in parts.”). Even if we could distinguish
Wadle’s acts to find two separate offenses, the prosecutor made no
temporal distinction in either the charging instrument or the jury
instructions, both of which alleged that Wadle “knowingly or
intentionally fail[ed] to stop . . . at the scene of the accident as required by
law during or after he caused serious bodily injury” to Woodward.
Appellant’s App. Vol. II, p. 104 (emphasis added). See also id. at 123, 134.

   In sum, we conclude that the separate statutory offenses—Level 5
felony OWI-SBI and Level 3 felony leaving the scene of an accident—
present alternative (rather than cumulative) sanctions on which to charge
Wadle.

   When the defendant is found guilty of both the included offense and
the greater offense, the trial court may not enter judgment and sentence
for the included offense. I.C. § 35-38-1-6 (2014 Repl.). To remedy Wadle’s
conviction for both offenses, then, we accept the State’s proposal of
vacating his Level 5 felony OWI-SBI conviction (Count III) while leaving
in place his Level 3 felony conviction for leaving the scene (Count II).36
(See Appellee’s Br. at 14.) And because this conviction alone justifies the
penalty imposed, see I.C. § 35-50-2-5, we further instruct the trial court to




36The State argues in the alternative that we “may remedy the violation by reducing either
conviction to a less serious form of the same offense if doing so will eliminate the [double-
jeopardy] violation.” Appellee’s Br. at 13 (citing Zieman v. State, 990 N.E.2d 53, 64 (Ind. Ct.
App. 2013)). But our included-offense statute prohibits the trial court from entering judgment
and sentence for the included offense when the defendant is found guilty of both the included
offense and the charged offense. I.C. § 35-38-1-6. The only remedy, then, is to vacate
conviction of the included offense. Simply reducing Wadle’s conviction to a “less serious
offense” threatens to circumvent his constitutional right to “clear notice of the charge or
charges against which the State summon[ed] him to defend” at trial. See Wright, 658 N.E.2d at
565 (citing Ind. Const. art. 1, § 13).



Indiana Supreme Court | Case No. 19S-CR-340 | August 18, 2020                     Page 36 of 37
leave in place Wadle’s sixteen-year sentence with two years suspended to
probation.


Conclusion
   For the reasons above, we hold that Wadle’s multiple convictions
violate the statutory prohibition against substantive double jeopardy.
Accordingly, we affirm in part, reverse in part, and remand with
instructions for the trial court to vacate his convictions on all counts, save
for his Level 3 felony conviction for leaving the scene of an accident
(Count II). And because this conviction alone justifies the penalty
imposed, see I.C. § 35-50-2-5, we further instruct the trial court to leave in
place Wadle’s sixteen-year sentence with two years suspended to
probation.


Rush, C.J., and David, Massa, and Slaughter, JJ., concur.



ATTORNEY FOR APPELLANT
Cara Schaefer Wieneke
Wieneke Law Office, LLC
Brooklyn, Indiana

ATTORNEYS FOR APPELLEE
Curtis T. Hill, Jr.
Attorney General of Indiana

Caroline G. Templeton
Deputy Attorney General
Indianapolis, Indiana




Indiana Supreme Court | Case No. 19S-CR-340 | August 18, 2020        Page 37 of 37